Holt, Judse,
(dissenting).
Concede that this verbal contract for the sale of land has been so far and in such way partly executed as to entitle the vendee to specific performance against his vendor, an issue, so far as here made, the vendor himself may help to make out in favor of the vendee, but against the right of the case, yet, as against a judgment-creditor of such vendor, his vendee should not be permitted to plead his violation of one statute in excuse for his violation of another — his violation of the statute of parol agreement (chapter 98, Code) in excuse of the violation of the recording act (sections 4, 5, e. 74, Id); especially as he has long heen empowered and invited to put his executory contract on record, and thereby make it good against his vendor’s judgment-creditor (section 2, c. 73, Id.) See dissenting opinion of Johnson, J., in Snyder v. Martin, W. Va. 276.
AeEIRMED.